162851DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application 16/285,804 filed on 2/26/2019. Claims 1-18 were previously pending. Claims 1, 7, and 13 were amended in the reply filed January 27, 2021. This action is final.

Response to Arguments
Regarding Applicant’s argument on page 15, section III: Applicant’s amendments overcome the rejection of claims 13-18 under 35 USC § 101 and it is withdrawn.
Regarding Applicant’s argument on page 16, section IV: Applicant’s arguments filed with respect to the rejection made under 35 USC § 103 have been fully considered, but they are not persuasive.  
Examiner maintains that in [0052-0053]; [0137]; (Fig. 11, element 1110, 1112); Schmeling does teach receiving in an intermediate way station disposed on a route between an originator of shipment of an item and a destination indicated for the item, digital terms of shipment for the transport of the item, and a digital contract of transport of the item from the originator to the destination.
Examiner acknowledges and agrees that paragraph [0113] of Schmeling does not teach the limitation ...and then selecting a next way station on the route... in claims 1, 7, and 13, but paragraph [0113] was not provided in order to teach this limitation. Examiner maintains that in [0137]; (Fig. 11, 1108); (Fig. 11, 1116); (Fig. 13); Schmeling does teach this limitation, but examiner has adjusted citations to include [0136]; (Fig. 11, elements 1104, 1106, 1114); in order to more clearly show this.  Examiner maintains that Schmeling teaches identifying one or more shippers or manufacturers capable of performing the tasks required by the smart contract terms.

Claim Rejections - 35 USC § 112
Claims 1, 7, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation in which a next way station towards the destination is not specified in the amendments made to claims 1, 7, and 13 does not have support in the specification. Specifically, the examiner finds issue with the term not specified. See paragraph [0020] in the applicant’s specification where the query step is described, and paragraph [0024] where the matching step is described.  In each instance there is no “specifying” of way stations; instead, the disclosure only describes the selection of way stations. Therefore, for examination purposes, not specified, as recited in amendments made to claims 1, 7, and 13, will be interpreted as not selected
Claims 2-6, 8-12, and 14-18 are rejected for the same 112(a) reasoning stated above by virtue of dependency upon claims 1, 7, and 13, respectively.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-6 and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 13 recite the limitation the way station which is unclear and therefore renders the claim indefinite.  The reason the way station is considered unclear, is that it could be referring to either: 1) an intermediate way station or 2) a next way station.  For examination purposes, the way station will be interpreted as the intermediate way station.
Claims 2-6 and 14-18 are rendered indefinite by virtue of dependency upon claims 1 and 13, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schmeling (U.S. Pub. No. 2018/0096175 A1), in view of Booz (U.S. Pub. No. 2017/0279774 A1).
Regarding the following Claim 1, 7, 13 limitations, Schmeling, as shown, discloses the following limitations:
…receiving in an intermediate way station disposed on a route between an originator of shipment of an item and a destination indicated for the item, digital terms of shipment for the transport of the item, and a digital contract of transport of the item from the originator to the destination along a dynamically determined route in which a next way station towards the destination is not specified at a time the digital terms of the shipment are received in the intermediate way station; [See Paragraph [0052-0053]; [0136-137]; (Fig. 11, elements 1108, 1114, 1116); (Fig. 13);  [Examiner’s Note: Please see paragraph [0136] of Schmeling which stipulates blocks in Fig. 11 and 13 can be combined in any order and/or in parallel to implement the process, or alternative processes, and not all the blocks and/or techniques described therein require execution.] Here Schmeling teaches an intermediate manufacturer or shipper (i.e. way station) receiving a smart contract comprising the location of creation (i.e. an originator of shipment of an item) and the destination of the package (i.e. a digital contract of transport of the item from the originator to the destination), the capabilities needed to manufacture/ship the item (i.e. digital terms of shipment), and any other information pertinent to the fulfillment of the contract. Schmeling further teaches determining a next manufacturer or shipper (i.e. a next way station
…matching the terms of the shipment to pre-stored data indicating an ability of the way station to meet the terms of the shipment; [See Paragraph [0029]; Here Schmeling teaches matching requirements of the terms of the shipment to the capabilities of the way station.]
…identifying portions of the contract corresponding to the way station and matching requirements of the identified portions to pre-stored rules indicating a willingness of the intermediate way station to agree to particular contract terms; [See Paragraph [0029]; Here Schmeling teaches identifying the portions of the smart contract that are related to a way station and matches them to the advertised capabilities of said way station.] [See Paragraph [0054]; Here Schmeling teaches the use of predetermined contract terms agreed to by both parties involved.]
…affixing a digital signature for the intermediate way station to the digital contract on condition that the terms and requirements match, determining amongst a number of potential next way stations, one of the potential next way stations having capabilities best matching the digital terms of shipment, and then selecting the determined one of the potential next way stations as the next way station on the route; [See Paragraph [0113]; Here Schmeling teaches the intermediate way station digitally signing off that the smart contract terms and requirements match.] [See Paragraph [0136-0137]; (Fig. 11, elements 1104, 1106, 1108, 1114, 1116); (Fig. 13); Here Schmeling teaches identifying one or more manufacturer or shipper candidates capable of executing instructions laid out by the digital terms, and selecting one of the identified manufacturer or shipper candidates as a next way station along the supply chain route.]
…directing transmission of the digital contract and terms of shipment to the selected next way station…; [See Paragraph [0137]; (Fig. 11); Here Schmeling teaches said next way station receiving a next digital contract with new terms specific to said way station if a match of contract terms and way station capabilities can be found.]
Schmeling does not, however, disclose the following limitation of Claims 1, 7, 13: 
…but otherwise transmitting a message to the originator rejecting the digital contract; 
Conversely, Booz does disclose this limitation:
[See Paragraph [0057]; [0061]; (Fig. 8);] Here Booz teaches sending a message to the originator noting a rejection by a way station of a contract. It would have been obvious to one of ordinary skill in the art at the time of the invention to send a notification to the originator upon way station rejection of a contract. By sending a rejection notification, the originator will not waste any time assuming the contract will be fulfilled by the way station. Modifying Schmeling with the automated rejection communication taught by Booz minimizes time waste, helps reduce miscommunications and mistakes, and therefore enables the system to run more efficiently.
In addition to the shared claim limitations listed above, Claim 7, as shown, discloses the following limitation:
A data processing system configured for dynamic distributed smart contracting, the system comprising: a host computing platform of one or more computers, each with memory and at least one processor, the host computing platform comprising a communicative coupling over computer communications network to different remote computing systems, each of the different remote computing systems corresponding to a different way station on a route between an originator of a shipment of an item and a destination indicated for the item, the host computing platform corresponding to an intermediate way station disposed on the route; [See (Fig. 1-5); [0062-0065];  Here Schmeling teaches the hardware and communication network structure of a decentralized supply chain computer system enabling communication between parties throughout the supply chain.
5.	Regarding the following Claim 2, 8, and 14 limitations, Schmeling, as shown, discloses the following limitations:
…the digital signature is a hash of the digital contract encrypted with a private key of the intermediate way station; [See Paragraph [0186]; [0113]; Here Schmeling teaches the use of a way station's private key to hash their contractual contributions.  This is a digital signature method since the hashing of the contract by this private key verifies the identity the authenticator.]
6.	Regarding the following Claims 3, 9, and 15 limitations, Schmeling, as shown, discloses the following limitations:
…the digital terms are verified by decrypting the digital contract with a public key of the originator and comparing the decrypted digital contract with a hash of the digital terms; [See Paragraph [0186]; Here Schmeling teaches the use of a public key to decrypt the digital contract resulting in a hash.  This hash is compared to the hash of the digital terms to verify that they are the same.]
7.           Regarding the following Claims 4, 10, and 16 limitations, Schmeling, as shown, discloses the following limitations:
…the next way station is selected by retrieving from a cache, different capabilities of a multiplicity of different way stations, comparing the different capabilities with the terms of the shipment, and selecting one of the multiplicity of the different way stations that has capabilities which match a greatest number of the terms of the shipment; [See Paragraph [0066]; [0096]-[0098]; Here Schmeling teaches the use of a networked data cache to store and retrieve some capability information of each way station. This cache is stored separately from each way station that makes up the network. The term “cache” is interpreted as meaning a database of information.] [See Paragraph [0083]; Here Schmeling teaches using binary weight factor values for the different requirements of a shipment and comparing these requirements to the capabilities of way stations.  This ensures that the selected way station has capabilities that match a greatest number of terms of the shipment.] 

…the next way station is selected by querying each of a multiplicity of different way stations for a list of corresponding capabilities, comparing each list received from the multiplicity of different way stations, and selecting one of the multiplicity of the different way stations that has capabilities which match a greatest number of the terms of the shipment; [See Paragraph [0074]; [0096]-[0098]; Here Schmeling teaches querying each way station directly for their respective capability information.] [See Paragraph [0083]; Here Schmeling teaches using binary weight factor values for the different requirements of a shipment and comparing these requirements to the capabilities of way stations.  This ensures that the selected way station has capabilities that match a greatest number of terms of the shipment.]
Regarding the following Claims 6, 12, and 18 limitations, Schmeling, as shown, discloses the following limitations:
…the next way station is selected by retrieving from a cache, different capabilities of a multiplicity of different way stations, comparing the different capabilities with the terms of the shipment, filtering the multiplicity of different way stations to a subset, querying each way station in the subset for a list of updated capabilities, and selecting one of the way stations in the subset that has capabilities which match a greatest number of the terms of the shipment; [See Paragraph [0074]; (Fig. 2); [0096]-[0098]; Here Schmeling teaches access to the data store cache containing way station capability information, and querying each way station within the same system. Schmeling teaches building a subset of way stations from queried information. From there, Schmeling teaches that each way station in that subset can be queried.] [See Paragraph [0084]; [0074]; (Fig. 2); [0083]; Here Schmeling teaches using binary weight factor values for the different requirements of a shipment and comparing these requirements to the capabilities of way stations.  

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON CAMPBELL can be reached at (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/C.G./
Examiner, Art Unit 4146       

/GEORGE CHEN/              Primary Examiner, Art Unit 3628